Citation Nr: 1147005	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer and its residuals, to include as due to exposure to herbicides and ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO.

A Board hearing was held before the undersigned in July 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for prostate cancer and its residuals.  He alleges that prostate cancer is related to exposure to herbicides or ionizing radiation during service.  Alternatively, he contends that prostate cancer is related to treatment he received in service for hemorrhagic cystitis.  Before the Board can adjudicate this claim on the merits, additional development is required.

I.  Personnel Records 

The Veteran contends that he was exposed to herbicides while aboard the USS Coral Sea when it docked on two separate occasions close to the shore of Vietnam.  Board Hearing Tr. at 13-15.  Additionally, he has alleged that he was exposed to ionizing radiation during service in his occupation as a nuclear mechanic of a naval weapons system aboard the Coral Sea.  

Regarding herbicide exposure, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit agreed with VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a deep water naval vessel on which he served in Vietnamese coastal waters is not entitled to a presumption of exposure to herbicides and must show actual exposure to herbicides.  Haas, 525 F.3d at 1193-94; see VAOPGCPREC 27-97 (July 23, 1997).

The Veteran has not specifically contended that he was present on the landmass or in the inland waterways of Vietnam and the record currently does not reflect such service.  In August 2006, the RO requested information from the service department regarding whether the Veteran had service in Vietnam and any documents showing exposure to herbicides.  A September 8, 2006 response indicates that there is no evidence in the Veteran's file substantiating that he had any service in Vietnam.  A separate September 9, 2006 response states that there were no records of exposure to herbicides.  The requests to the service department also asked for information regarding the Veteran's exposure to radiation and the responses indicated that requested records, including DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, had been mailed.  

A June 2007 handwritten note on the September 8, 2006 response states that the personnel record attached was for a different Veteran and that the records were returned for inclusion in the correct folder.  The record does not reflect that any further requests were made for the Veteran's personnel records and the only service personnel record that has been associated with the claims file is the Veteran's DD Form 1141.  As a result, it is unclear whether the Veteran's service personnel record contains pertinent information regarding whether he was present on the landmass of Vietnam or in its inland waterways, or whether the records contain any further information regarding his exposure to ionizing radiation.  Therefore, another request must be made for the Veteran's service personnel records.

To the extent the personnel records obtained reveal higher levels of exposure to ionizing radiation than what has been documented, further development of the ionizing radiation theory of entitlement under 38 C.F.R. § 3.311, to include securing another dose estimate, may be necessary.

II.  VA Treatment Records

At the July 2010 hearing, the Veteran testified that he was treated multiple times at the Dallas VA Medical Center (VAMC) during the 1990s.  Board Hearing Tr. at 9, 17-19.  Additionally, he reported that he was sent to the Dallas VAMC in the early stages of his prostate problems and tests found that there was nothing wrong with him.  Id. at 7.  The record only contains VA treatment records from March to December, 1984.  As more recent VA treatment records may be pertinent to the Veteran's claim, they must be requested on remand. 

III.  VA Examination

One of the theories of entitlement to service connection alleged by the Veteran is that his prostate cancer is related to treatment he received in service for hemorrhagic cystitis.

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Private treatment records show the Veteran was diagnosed with prostate cancer in February 2006 and underwent a prostatectomy in June 2006.  He has testified that since the surgery he has experienced erectile dysfunction and urinary problems.  Board Hearing Tr. at 10-12.  Thus, there is competent evidence of a disability during the appeal period, which satisfies the first McLendon element. 

April to May 1969 service treatment records show that the Veteran was treated in service for hemorrhagic cystitis.  Therefore, the second McLendon element has also been established.

The Veteran has submitted two private medical opinions in support of his claim.  An October 1977 opinion from Dr. R.S.H. addresses the relationship between prostatitis and hemorrhagic cystitis.  This letter states that prostatitis is an infection resulting in inflammation of the lining of the urethra, causing there to be blood in the urine.  Dr. R.S.H. noted that hemorrhagic cystitis is a similar process whereby infection of the bladder wall causes bleeding.  He stated that he could not provide an opinion with any authority, but that it was "conceivable that the hemorrhagic cystitis that [the Veteran] had was caused by infection in the prostate."  Although this opinion discusses the hemorrhagic cystitis the Veteran had in service, it only provides an opinion on the relationship between cystitis and prostatitis, not between cystitis and prostate cancer.  As these are distinct disabilities of the prostate, the opinion is insufficient to evaluate the Veteran's claim of service connection for prostate cancer and its residuals.

A January 2008 opinion from Dr. R.J.R. states that he explained to the Veteran that "possibly, more than likely, his previous prostate infections and enlargement [benign prostatic hypertrophy] evolved into prostate cancer.  [The Veteran's] infections began while he was in the navy."  Dr. R.J.R.'s opinion is at best equivocal as he qualifies his "more than likely" conclusion with the word "possibly."  The Court has held on numerous occasions that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Additionally, the opinion does not contain a rationale regarding Dr. R.J.R.'s apparent conclusion that the infection the Veteran had in service was an infection of the prostate.  Accordingly, Dr. R.J.R.'s opinion is insufficient to decide the Veteran's claim fairly. 

Although these opinions are insufficient for evaluation purposes, they raise the possibility that prostate cancer may be associated with treatment the Veteran received in service.  The record also indicates the Veteran continued to have symptoms of a urinary problem subsequent to service.  For purposes of this remand, the Board finds the Veteran's statements to be competent and credible regarding such observable symptoms.  However, there is insufficient competent medical evidence on file for VA to make a decision on the claim, thereby satisfying the remaining McLendon elements and triggering VA's duty to obtain an examination on the theory of direct service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and associate them with his VA claims folder. 

2.  Obtain the Veteran's treatment records from the Dallas VAMC for the period from December 1984 to the present.  

3.  If any of the records requested in items 1 or 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  If the records requested in item 1 indicate a greater level of exposure to ionizing radiation than what is currently documented in the claims file, complete any further development deemed necessary in accordance with 38 C.F.R. § 3.311.

5.  Schedule the Veteran for an examination to determine the nature and etiology of his prostate cancer and its residuals.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater) that the Veteran's prostate cancer and its residuals are related to any incident of military service, including treatment received for hemorrhagic cystitis?  

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he has experienced symptoms of a urinary problem since service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


